Citation Nr: 0607292	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-27 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which denied the veteran's claim of entitlement to a 
TDIU.  He perfected a timely appeal to that decision.  


FINDINGS OF FACT

1.  Service connection is in effect for left knee, total knee 
replacement, with arthritis associated with right knee total 
knee replacement, with arthritis, evaluated as 30 percent 
disabling; right knee, total knee replacement, with 
arthritis, evaluated as 30 percent disabling; and bilateral 
pes planus, evaluated as 10 percent disabling.  The veteran's 
combined evaluation is 60 percent, with a bilateral factor of 
5.6 percent.  

2.  The veteran has completed four years of high school 
education.  He has occupational experience as a security 
guard, machine operator, and as a bartender; he reported that 
he became too disabled to work in 1995.  

3.  The veteran's service-connected disorders are of such 
severity as to preclude him from securing and maintaining 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This Act is 
applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before that date and 
not yet final.  This new law eliminates the concept of a 
well-grounded claim and redefines VA's obligations insofar as 
properly notifying and assisting veterans in developing their 
claims.  In view of the Board's decision to allow the 
veteran's claim for a TDIU, there is no need to discuss VA's 
compliance with the VCAA.  

II.  Factual background.

Some of the basic facts in this case are not in dispute and 
may be briefly summarized.  The record shows that the veteran 
is service-connected for left knee, total knee replacement, 
with arthritis associated with right knee total knee 
replacement, with arthritis, evaluated as 30 percent 
disabling; right knee, total knee replacement, with 
arthritis, evaluated as 30 percent disabling; and bilateral 
pes planus, evaluated as 10 percent disabling.  The veteran's 
combined schedular rating is 60 percent.  

The veteran's application for TDIU benefits was received in 
July 2002.  The veteran indicated that he had completed four 
years of high school education.  He further indicated that he 
has had occupational experience as a security guard, machine 
operator, and as a bartender; he reported that he became too 
disabled to work in 1995.  

The veteran was afforded a VA compensation examination in 
February 2002, at which time he complained of pain and 
occasional inflammation in the left knee; he reported a 
problem with flaring that lasts for days.  He noted that 
there were no alleviating factors or exacerbating factors; 
and, when the pain is worse, the pain impedes his ability to 
carry out his chores of daily living.  It was noted that he 
did not have constitutional symptoms of joint condition.  It 
was also noted that he had prosthesis in both knees.  It was 
indicated that the veteran has suffered from pes planus ever 
since service.  The veteran reported problems with pain, 
weakness, stiffness, swelling, fatigue, and lack of endurance 
at rest and on standing, as a result of his pes planus.  
There was no specific exacerbating or alleviating factors; 
and, he noted that the pain worsens his ability to do ADLs as 
in driving, pushing the lawn mower, climbing stairs, and 
gardening.  He was not currently employed.  

On examination, it was noted that the veteran had bilateral 
flat feet, but non-weight bearing and weight bearing 
alignment of Achilles was good.  The examiner indicated that 
there did not appear to be signs of painful motion, edema, 
weakness or tenderness of the feet.  There were vascular 
changes as in varicose veins of right leg that were severe.  
The callosities that were present were circumferential to the 
foot, as well as the ball of the left foot proximal to the 
2nd and 3rd toe; a 2 cm. callosity that appeared to be 
secondary to foreign body or plantar wart.  He did not appear 
to require corrective shoes or crutches.  There were 
hammertoes, bilaterally, that can be corrected by 
manipulation.  Hallux valgus on the right was 25 degrees and 
left was 5 degrees, no dorsiflexion.  The valgus can be 
corrected by manipulation.  There was no forefoot and midfoot 
malalignment, bilaterally.  His posture was slightly hunched 
over.  His gait was slow and apparently painful when walking.  
The examiner noted that the veteran appeared to have limited 
function of standing and walking.  

On examination of the knees, there was no evidence of heat, 
redness, drainage, effusion, abnormal movement, swelling, or 
instability.  Drawer and McMurray tests were negative, 
bilaterally.  Range of motion in the right knee revealed a 
flexion of 0 degrees to 110 degrees with pain, extension was 
-5 with pain; the left knee had a flexion of 0 degrees to 110 
degrees with pain, and extension was 0 degrees with pain.  
The examiner stated that range of motion of bilateral knee 
joints was limited by pain.  There was no fatigue, weakness, 
incoordination or lack of endurance.  On examination of the 
ankle joints, they appeared normal, bilaterally.  There was 
no heat, redness, swelling, effusion, drainage, abnormal 
movement, instability or weakness.  Range of motion was 
normal, bilaterally, without pain.  The veteran did not have 
constitutional signs of arthritis.  The impressions were: 
right knee cartilage injury, status post total knee 
replacement, with residual degenerative arthritis, well-
healed scar, limitation of motion and pain; left knee injury 
with cartilage surgery, with subsequent total replacement, 
limitation of motion and pain; and bilateral pes planus, 
acquired, status post healed metatarsal fracture of the left 
foot, right foot hallux valgus, and plantar spur.  The 
examiner stated that the veteran's condition impedes his 
ability to walk, carry out household chores, and do 
activities of daily living and physical recreation.  The 
examiner also noted that the veteran had limitation in 
prolonged standing and walking, frequent squatting, climbing 
and crawling.  

The veteran was afforded another VA examination in March 
2004, at which time he indicated that he was unable to squat 
or walk for a prolonged period of time.  The veteran 
indicated that he has been retired since 1995; he stated that 
he was previously a bartender.  He also indicated that he is 
unable to climb stairs, garden, drive a car, or push a lawn 
mower because of his foot problem.  He reported having 
difficulty walking for prolonged periods.  Examination of the 
lower extremities revealed a left plantar callus which was 
tender.  There were weight bearing lines medial to each great 
toe.  There was no limited function of standing and walking.  
The veteran did not require braces, canes, crutches, or other 
corrective devices.  Range of motion in the right knee 
revealed that extension was 0; but, flexion in the right knee 
was limited to 105 degrees by pain.  The left knee extension 
was 0 degrees with no pain; flexion was 125 degrees with 
pain.  The predominant symptom in the knee was pain, but 
there was also fatigue and lack of endurance.  There was no 
weakness or incoordination.  No ankylosis of the knees was 
present.  Drawer sign and McMurray sign was within normal 
limits, bilaterally.  There was no evidence of recurrent 
subluxation or other symptoms involving the knees on 
examination.  

Examination of the feet and toes revealed disturbed 
circulation and edema.  There was pes planus on the right.  
The veteran was unable to stand with the full weight on the 
left because of a tender plantar wart on the left.  There 
were no signs of deformity of the feet.  There was extreme 
tenderness over the plantar wart on the left.  There was no 
tenderness on the right.  Achilles tendon alignment was 
normal.  There was no evidence of claw feet.  Dorsiflexion of 
the toes was normal.  Dorsiflexion of the ankles was normal.  
Palpation of the metatarsal heads of the right foot revealed 
no tenderness on the left.  There was tenderness over the 
metatarsal head planter surface of the left second toe.  
There was no evidence of hammertoes, Morton's metatarsalgia, 
hallux valgus, or hallux rigidus.  The examiner noted that 
the veteran had limited function for standing and walking 
because of pain in the left foot and pain in the knees.  He 
required a corrective shoe and an arch support.  It was 
observed that the veteran's gait was abnormal; he walked with 
stiff knees.  The impressions were the same as previously 
reported in February 2002.  Additional diagnoses included 
plantar and retrocalcaneal spurs, right foot; and remolding 
of the left first metatarsal.  The examiner noted that the 
veteran was not working.  He further noted that the veteran 
was formerly a bartender.  He stated that the veteran's daily 
activities and functions were affected by prolonged standing 
or walking.  


III.  Legal Analysis.

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a) (1), 4.15 (2005).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. 
§§ 3.341(a), 4.16(a) (2005).  Pursuant to 38 C.F.R. 
§ 4.16(a).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  

In order to establish entitlement to TDIU benefits, there 
must be impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

The issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The veteran contends that his service connected disabilities 
prevent him from engaging in any substantially gainful 
employment.  The evidence supports his contention.  Following 
a VA examination in February 2002, the examiner stated that 
the veteran's condition impedes his ability to walk, carry 
out household chores, and do activities of daily living and 
physical recreation.  The examiner also noted that the 
veteran had limitation in prolonged standing and walking, 
frequent squatting, climbing and crawling.  During a 
subsequent VA examination in March 2004, the examiner noted 
that the veteran was not working.  He further noted that the 
veteran was formerly a bartender.  He stated that the 
veteran's daily activities and functions were affected by 
prolonged standing or walking.  While these examiners did not 
clearly indicate that the veteran was unemployable due to his 
service-connected disabilities, the evidence of record show 
the veteran is unemployable due to his bilateral knee and 
foot disabilities.  The Board further observes that the 
veteran has somewhat limited education and occupational 
experience; the veteran only has a high school education, and 
his last job was as a bartender.  After weighing the 
evidence, the Board finds that the positive evidence 
outweighs the negative evidence.  Accordingly, the benefit of 
the doubt is given to the veteran and a total disability 
rating based on individual unemployability due to service-
connected disabilities is granted.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

In reaching this determination, the Board notes that the AOJ 
could have developed the record so as to obtain an 
appropriate opinion, but did not.  


ORDER

TDIU benefits are granted, subject to the law and regulations 
governing the payment of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


